Citation Nr: 1417516	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an effective date earlier than March 9, 2004, for the grant of a separate 10 percent rating for nasal deformity.  

2.  Entitlement to an initial rating in excess of 10 percent for nasal deformity.  


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue of entitlement to an initial rating in excess of 10 percent for nasal deformity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In October 2007, the Veteran's representative at the time raised the issue of entitlement to service connection for rhinitis.  In January 2008, the Board referred that issue to the AOJ for appropriate action, but the evidence of record does not show that any action has been taken on the claim.  In addition, in October 2009, the Veteran's representative at the time raised the issues of entitlement to service connection for a neurological disorder to include as secondary to the Veteran's service-connected nasal and sinusitis disorders, and entitlement to service connection for a psychological disorder to include as secondary to the Veteran's service-connected nasal and sinusitis disorders.  These issues were referred to the AOJ in a June 2012 Board decision.  However, none of those issues has been developed for appellate review and they are therefore referred to the AOJ for appropriate disposition.  38 C.F.R. § 19.9(b) (2013).

A separate decision addresses the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and entitlement to an effective date earlier than March 9, 2004, for the assignment of a 30 percent rating for status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps. 

The issue of entitlement to an increased rating for nasal deformity is addressed in the remand attached to this decision.

FINDINGS OF FACT

1.  The Veteran did not appeal a January 1989 rating decision which assigned a 10 percent rating for status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps. 

2.  The Veteran's next claim for an increased rating was received by VA on March 9, 2004. 

3.  It is not factually ascertainable that an increase in disability occurred during the year preceding the receipt of the March 9, 2004, claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 2004, for the award of a separate 10 percent rating for nasal deformity have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.400, 4.97 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2004 and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that an effective date prior to March 9, 2004, should be assigned for the award of a separate 10 percent rating for nasal deformity.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.400 (2013).  The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. §5110(b)(2) (West 2002).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  Harper v. Brown, 19 Vet. App. 125 (1997). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.151 (2013). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013). 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2013). 

Historically, service connection for status post fracture of the nasal bone was granted by a February 1988 rating decision and assigned a 0 percent rating, effective April 14, 1987, under 38 C.F.R. § 4.97, Diagnostic Code 6502.  A January 1989 rating decision assigned a 10 percent rating, effective March 15, 1988, under 38 C.F.R. § 4.97, Diagnostic Code 6502.  The Veteran did not file an appeal as to the either the disability rating or effective date assigned. 

In March 2004, the Veteran filed a claim for an increased rating for his service-connected status post fracture of the nasal bone.  A November 3, 2004, rating decision then recharacterized the disability as status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps, and assigned a 30 percent rating, effective March 9, 2004, under 38 C.F.R. § 4.97, Diagnostic Code 6522, the date the claim was received.  The Veteran appealed the rating and effective date assigned.  Those issues are addressed in a separate Board decision.   

In a June 2012 decision, the Board determined that a separate 10 percent rating for nasal deformity was also warranted under 38 C.F.R. § 4.97, Diagnostic Code 6504.  

The RO implemented the Board's decision granting a separate 10 percent rating for nasal deformity in an August 2012 rating decision, and assigned an effective date of March 9, 2004.  The Veteran appealed the effective date assigned.  

The Board notes that no statements were received from the Veteran or his representative from the January 1989 decision until he filed his claim for an increased rating in March 2004, which could be construed as a claim for an increased rating for his service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps. 

The record demonstrates that the January 1989 rating decision became final when the Veteran failed to perfect an appeal of that determination.  Following the January 1989 rating decision, the record is silent for any formal or informal claim by the Veteran seeking an increased rating for his service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps until March 9, 2004, the date of receipt of the claim which initiated the current appeal. 

Loss of part of the nose warrants a 10 percent rating for loss of part of one ala or other obvious disfigurement; a 30 percent rating is assigned when both nasal passages are exposed.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2013).  A 30 percent rating is the highest rating provided in the Rating Schedule for loss of part of the nose unless the disability is rated under the diagnostic codes pertaining to scars.  38 C.F.R. § 4.71a, Diagnostic Code 6504 (2013).  The Veteran's disability is not manifested by scars and therefore the diagnostic codes pertaining to scars are not for application.  

The first evidence of record indicating that the Veteran's service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps warranted a separate 10 percent rating for nasal deformity is an October 2004 VA examination report.  At that time, the Veteran was noted to have cartilaginous deformity of the external nasal structures with a saddle defect on the dorsum of the nose, caused by a loss of lateral and dorsal cartilage.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. §5110(b)(2) (West 2002). 

Therefore, as there are no documents or treatment records submitted that could be construed as an informal claim prior to March 9, 2004, and there is no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claim, the effective date of the assignment of a 10 percent rating for nasal deformity can not be earlier than the date of receipt of the application which is March 9, 2004.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

In summary, the Board concludes that there is no basis for awarding a 10 percent rating for nasal deformity prior to March 9, 2004.  Although the Veteran has perfected an appeal as to this issue, neither the Veteran nor his representative have specifically argued that an informal claim for a higher rating was received prior to March 2004, nor have they identified any evidence during the one year period prior to that date demonstrating that the criteria for a separate 10 percent rating for nasal deformity had been met.

Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an earlier effective date, prior to March 9, 2004, for the award of a separate 10 percent rating for nasal deformity is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the claim for increased rating for nasal deformity can be reached.  

In September 2012, the Veteran expressed disagreement with the effective date and rating assigned for a separate 10 percent rating for nasal deformity which was granted in an August 2012 rating decision.  The RO issued a statement of the case on the effective date issue.  However, the RO did not issue a statement of the case with regard to the issue of entitlement to an initial rating in excess of 10 percent for nasal deformity.   

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to an initial rating in excess of 10 percent for nasal deformity.  The Veteran is hereby notified that he must perfect a timely appeal of that issue if he desires appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


